Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (this “Agreement”) is made and entered
into as of March 21, 2007 (the “Effective Date”) by and between O. I.
Corporation, an Oklahoma corporation (the “Company”), and William W. Botts
(“Botts”).

R E C I T A L S

WHEREAS, Mr. Botts is employed by the Company as President and Chief Executive
Officer and serves as a member of the Board of Directors (the “Board”) of the
Company;

WHEREAS, Mr. Botts was placed on paid, administrative leave from his positions
with the Company on January 21, 2007;

WHEREAS, the Company and Botts have entered into the following agreements in
connection with Botts’ employment: (1) Employment Agreement dated May 1, 1996
(the “Employment Agreement”); (2) Indemnification Agreement dated May 10, 2005
(the “Indemnification Agreement”); (3) Employee Patent and Proprietary
Information Agreement (the “Proprietary Information Agreement”) dated June 13,
2006; and (4) the Option Grants set forth in Section 2(c) of this Agreement;

WHEREAS, effective immediately, Mr. Botts desires voluntarily to resign as
President and Chief Executive Officer, as a member of the Board and all other
positions he may have with the Company or any affiliated company, and the
Company desires to accept such resignations effective immediately; and

WHEREAS, in connection with Mr. Botts’ resignation, the parties desire to amend
and restate their rights and obligations with respect to each other.

A G R E E M E N T

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Botts (collectively referred to as the “Parties”) hereby agree as follows:

1. Resignation. To be effective immediately, Mr. Botts hereby resigns as
President and Chief Executive Officer, as a member of the Board, and from all
other positions he may hold with the Company or any affiliated company, and the
Company hereby agrees to execute such documents and take such acts as the
Company determines necessary to affect his resignation from all such positions.

2. Compensation and Benefits.

(a) Accrued Compensation & Benefits. On March 23, 2007, the Company will pay
Botts any and all accrued unpaid wages through the Effective Date, less lawful
deductions and withholding and in accordance with the Company’s normal payroll
practices. Botts agrees and acknowledges and agrees to verify on March 23, 2007
that such amount included all accrued vacation (which constitutes of 8 weeks of
vacation at Botts current salary), leaves, bonuses, benefits, perquisites, and
whatever else of any nature Botts contends, or may contend, are due to Botts
from the Company, except for those benefits or compensation as expressly defined
elsewhere in this Agreement. Botts and the Company agree that Botts will not
receive any bonus for his service in 2006 or 2007.



--------------------------------------------------------------------------------

(b) Reimbursement of Expenses. The Company agrees to reimburse Botts for all
reasonable expenses incurred by Botts on behalf of the Company for which Botts
provided documentation acceptable to the Company within fifteen (15) days
following the Effective Date, detailing the amount and purpose of each expense.
Following this reimbursement, the Company has no further obligation to reimburse
Botts for any expenses.

(c) Stock Options. Following is a listing and description of the option grants
Botts received pursuant to the Company’s 1993 Incentive Compensation Plan (as
amended through the date hereof, the “1993 Plan”), including a summary of the
vesting status for each. Notwithstanding anything to the contrary contained in
the option grants referenced below (including any 1993 Plan documents
distributed with such option grants), Botts and the Company agree that, after
the Effective Date, Botts will not vest in any additional shares purchasable
under these option grants despite any additional service Botts might provide to
the Company following the Effective Date.

 

  •  

On January 25, 1999, Botts received an option grant under the 1993 Plan to
purchase 30,000 shares of Common Stock, with an exercise price of $5.625 per
share (“Option Grant 1”). As of the Effective Date, Botts had exercised 15,000
shares of Common Stock under Option Grant 1 and was vested in the remaining
15,000 shares of Common Stock under Option Grant 1.

 

  •  

On February 8, 2000, Botts received an option grant under the 1993 Plan to
purchase 30,000 shares of Common Stock, with an exercise price of $3.875 per
share (“Option Grant 2” and, together with Option Grant 1, the “Option Grants”).
As of the Effective Date, Botts had exercised 6,000 shares of Common Stock under
Option Grant 2 and was vested in the remaining 24,000 shares of Common Stock
under Option Grant 2.

Pursuant to the terms of the 1993 Plan, Botts will have 90 days following the
Effective Date to exercise any vested options under the Option Grants. The Board
has approved the payment of the exercise price of the Option Grants by having
shares of the Company’s common stock held by Mr. Botts using the cashless
exercise method provided in Section 5(c)(1) of the 1993 Plan. Mr. Botts will
notify the Company’s Chief Financial Officer to exercise the Option Grants and,
to the extent Mr. Botts elects to exercise the Option Grants using the cashless
exercise method the shares of Common Stock used by Botts to pay the exercise
price shall be based on the closing sales price as reported on the Nasdaq Global
Market on the date of such exercise.

(d) Continuation of Health Benefits. As partial consideration for signing and
not revoking this Agreement, if Botts elects to continue health coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985 or under such other
supplemental or substitute group health insurance benefit continuation program
as may be provided pursuant to applicable state law (such programs collectively
referred to herein as “COBRA”), the Company will pay Botts’ COBRA premiums in an
amount sufficient to maintain the level of health benefits in effect on his last
day of employment (hereinafter “Benefit Continuation”), until the earlier of
(i) October 31, 2007 or (ii) the date that Botts is covered under another
employer’s health benefit program which provides substantially the same level of

 

2



--------------------------------------------------------------------------------

benefits without exclusion for pre-existing medical conditions. Such Benefit
Continuation will be in lieu of any other continued health care coverage to
which Botts or Botts’ dependents would otherwise be entitled at Botts’ own cost
under Code Section 4980B by reason of Botts’ termination of employment.

3. Proprietary Information. Botts agrees that the Proprietary Information
Agreement survives the termination of Botts’ employment and Botts shall comply
with the terms and conditions contained in the Proprietary Information
Agreement. Botts shall return all the Company property (except as otherwise
provided hereby) and Company proprietary or confidential information in Botts’
possession and/or control to the Company on or before the Effective Date. For a
period of five years following the date hereof , the Company will retain a copy
of any proprietary or confidential information Botts obtained in his capacity as
a director with a third-party escrow service and will allow that information to
be made available to Botts in the event Botts requires access to such
information for purposes related to Botts service as a director of the Company.
Botts shall not retain any copies of such confidential and proprietary
information. A copy of the Proprietary Information Agreement is attached hereto
as Exhibit B.

4. Release of Claims.

(a) Release by Botts. To the full extent permitted by law, Botts (for himself
and his spouse, executors, heirs, beneficiaries, representatives, and anyone
claiming by or through Botts), upon signing this Agreement, do immediately,
completely, knowingly, and voluntarily, release and forever discharge, covenant
not to present or to sue, and waive any right to recover from the Company,
including its predecessors, successors, affiliates, stockholders, officers,
directors, agents, insurers, representatives, attorneys, auditors, assigns, and
current employees and former employees, all individually and in their official
capacities, (collectively the “Released Parties”) from any and all claims
relating to or arising from Botts’ employment and termination of employment with
the Company, Board service and any act that has occurred as of the date of the
execution of this Agreement, whether presently known or unknown; and that this
release shall be construed as broadly as possible and shall include without
limitation, the following:

(i) any and all claims relating to or arising from Botts’ employment
relationship with the Company and the termination of that relationship;

(ii) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;

(iii) any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, the following:

 

  •  

The Age Discrimination in Employment Act of 1967;

 

3



--------------------------------------------------------------------------------

  •  

The Americans with Disabilities Act of 1990;

 

  •  

Title VII of the Civil Rights Act of 1964; the Civil Rights Act of 1991;

 

  •  

The Consolidated Omnibus Budget Reconciliation Act of 1985; Employee Retirement
Income Security Act of 1974;

 

  •  

The Fair Labor Standards Act of 1938;

 

  •  

The Family and Medical Leave Act of 1933;

 

  •  

The Older Workers Benefit Protection Act; the Worker Adjustment and Retraining
Notification Act;

 

  •  

The Sarbanes-Oxley Act of 2002;

 

  •  

The Texas Commission on Human Rights Act, Texas Labor Code §400.001. et seq.
(specifically, §21.001, et seq. prohibiting discrimination/exploitation based
upon age, race, sex, religion, national origin, disability);

 

  •  

Texas Labor Code §451.001 et seq. (prohibiting discrimination based on
application for workers’ compensation benefits);

 

  •  

The Texas Payday Act, Texas Labor Code §61.001, et seq.;

 

  •  

The Texas Minimum Wage Act, Texas Labor Code §62.002, et seq.;

 

  •  

The Texas Unemployment Compensation Act, Texas Labor Code §201.001, et seq.; and

 

  •  

Texas Genetic Information and Testing Law;

(iv) any and all claims for violation of the federal, or any state,
constitution;

(v) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(vi) any and all claims for attorneys’ fees and costs; and

(vii) any and unknown claims, in compliance with any statute or ordinance that
requires a specific release of unknown claims or benefits, and expressly waive
and relinquish any and all claims, rights or benefits unknown to Botts at the
time of the execution of this Agreement.

(b) Release by Company. To the full extent permitted by law, the Company, upon
signing this Agreement, does immediately, completely, knowingly, and
voluntarily, release and forever discharge, covenant not to present or to sue,
and waive any right to recover from Botts from any and all claims relating to or
arising from Botts’ employment and termination of employment with the Company,
Board service and any act that has occurred as of the date of the execution of
this Agreement, whether presently known or unknown; and that this release shall
be construed as broadly as possible.

 

4



--------------------------------------------------------------------------------

(c) Intention of Release. The Company and Botts agree that the release set forth
in this Section 4 shall be and remain in effect in all respects as a complete
general release as to the matters released. This release does not extend to any
obligations incurred under this Agreement or those obligations remaining under
the Indemnification Agreement, Proprietary Information Agreement or the 1993
Plan.

5. Acceptance of Agreement. Botts acknowledges and understands that he has up to
twenty-one (21) days to consider and sign this Agreement and that he may revoke
this Agreement for a period of up to seven (7) days following the day Botts
executes this Agreement. Any revocation within this period must be submitted, in
writing, to the Company and state, “I hereby revoke my acceptance of our
Agreement.” The revocation must be personally delivered to the Company’s Chief
Financial Officer or the Company’s Chief Financial Officer’s designee, or mailed
to the Company’s Chief Financial Officer at 151 Graham Rd., College Station,
Texas 77842 and postmarked no later than the seventh day after Botts signs this
Agreement. This Agreement shall not become effective or enforceable until the
Company has received from Botts a signed copy of the Agreement and a letter in
the form attached hereto as Exhibit A and the revocation period has expired. If
the last day of the revocation period is a Saturday, Sunday, or legal holiday in
Texas, then the revocation period shall not expire until the next following day
which is not a Saturday, Sunday, or legal holiday. The Agreement will be
withdrawn by the Company if not timely returned in the manner and within the
times stated in Paragraph 7. The Company does hereby advise Botts to consult
with an attorney prior to signing this Agreement.

6. Consideration for Signing and Not Revoking this Agreement. In consideration
for signing and not revoking this Agreement and compliance with the promises
made herein, and in consideration for the agreements of Botts contained herein,
the Company agrees to (i) pay Botts $10,000 per month for a period of six months
beginning April 2007 and ending September 2007, to be paid on the fifth business
day of each month; (ii) transfer the title of the 2006 Mercury Montego (the
“Automobile”) in the possession of Botts; (iii) retain the IBM Thinkpad notebook
computer (if and only if Botts represents to the Company that (a) the Company
has in its possession a copy of all Company data and information currently on
such laptop, (b) Botts has completely deleted all Company data, information and
software, unless Botts has a valid, personal license for the use of such
software, so that the same are irretrievable, and (c) he has not and will not
make any copies (electronic or otherwise) of any data or any other information
that was on such laptop); (iv) transfer to Botts his current mobile telephone
number; (v) provide a letter to Texas A&M University for the transfer to Botts
of the right to purchase four season tickets for Texas A&M University men’s
basketball for seat locations in Section 120; (vi) the continuation of health
benefits set forth in Section 2(d) above; and (vii) enter into the agreements
set forth in Section 7 below (collectively, the “Consideration”). The
Consideration will not be paid until the Company receives the Agreement bearing
Botts’ original signature no later than twenty-two (22) days after Botts
receives the Agreement and a letter signed by Botts in the form attached hereto
as Exhibit C, provided that the letter is not signed or dated until eight
(8) days after you sign this Agreement and further provided that the letter is
received by the Company not later than ten (10) days after Botts signs the
Agreement. The Company shall pay Botts the Consideration within ten days of the
Company’s receipt of the documents and within the time prescribed in this
Section 6.

 

5



--------------------------------------------------------------------------------

Botts agrees that the Consideration constitutes monies and benefits to which he
is not entitled under any policy or custom of the Company and that the
Consideration constitutes full and fair payment for the agreements,
restrictions, representations, and waivers of rights and claims and the releases
stated in this Agreement; that Botts has not assigned to any other person or
entity any of the rights and claims waived and released in this Agreement; and
that there are no third party claims or liens to which the Consideration under
which this Agreement may be subject.

7. Additional Agreements. In addition to the other agreements set forth herein,
Botts and the Company hereby agree as follows: (i) when requested by the Company
and at times mutually acceptable to Botts and the Company, Botts agrees to
assist the Company in a consultant capacity for a period of up to 18 months and
the Company agrees to pay Botts an amount of $150 per hour for any such
consulting services and reimburse Botts for any approved expenses incurred by
Botts in connection with such services, (ii) the Company will provide Botts with
copies of any public filing to be made with the Securities and Exchange
Commission prior to the time such filing is made and consider any comments Botts
makes relating to such filings, the Parties agree that the Company is under no
obligation to revise such filings for the comments of Botts; (iii) the
Indemnification Agreement will remain in effect following the date hereof and
the Company agrees that it shall indemnify Botts pursuant to the terms of the
Indemnification Agreement to the maximum extent permitted by applicable law;
(iv) the Company will discuss with Botts the repurchase of shares of the
Company’s common stock held by Botts in connection with the Company’s stock
repurchase policy; provided, however, that the Company is under no obligation to
repurchase any such shares from Botts or to continue its stock repurchase
policy; and (v) Botts and the Company hereby agree to terminate the Employment
Agreement and, following the Effective Date and assuming this agreement is not
revoked by Botts, the Employment Agreement shall hereby be terminated and shall
be of no further force or effect.

8. No Pending or Future Lawsuits. Botts represents and warrants that Botts does
not presently have on file, and further represents and warrants to the maximum
extent allowed by law that Botts will not hereafter file, any lawsuits, claims,
charges, grievances or complaints against the Company and/or the Released
Parties in or with any administrative, state, federal or governmental entity,
agency, board or court, or before any other tribunal or panel or arbitrators,
public or private, based upon any actions or omissions by the Company and/or the
Released Parties occurring prior to the Effective Date of this Agreement, with
the exception of claims Botts brings to challenge the validity of this Agreement
under the Age Discrimination in Employment Act or the Older Workers Benefit
Protection Act. To the extent that Botts is still entitled to file any
administrative charge with any governmental agency, Botts hereby releases any
personal entitlement to reinstatement, back pay, or any other types of damages
or injunctive relief in connection with any civil action brought on his behalf
after his filing of any administrative charge. The foregoing notwithstanding,
nothing herein shall be construed to limit Botts’ cooperation in any government
investigation. The Company represents and warrants that it does not presently
have on file, and further represents and warrants to the maximum extent allowed
by law that the Company will not hereafter file, any lawsuits, claims, charges,
grievances or complaints against Botts in or with any administrative, state,
federal or governmental entity, agency, board or court, or before any other
tribunal or panel or arbitrators, public or private, based upon any actions or
omissions by Botts occurring prior to the Effective Date of this Agreement

 

6



--------------------------------------------------------------------------------

9. Participation in Legal Proceedings. Botts agrees Botts will not counsel or
assist any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against the Company and/or any officer, director, employee, agent,
representative, stockholder or attorney of the Company, unless under a subpoena
or other court order to do so.

10. General.

(a) Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Botts
represents and warrants that Botts has the capacity to act on Botts’ own behalf
and on behalf of all who might claim through Botts to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

(b) No Admission of Liability. The Parties understand and acknowledge that this
Agreement constitutes a compromise and settlement of disputed claims. No action
taken by the Parties hereto, or either of them, either previously or in
connection with this Agreement shall be deemed or construed to be (a) an
admission of the truth or falsity of any claims heretofore made or (b) an
acknowledgment or admission by either Party of any fault or liability whatsoever
to the other Party or to any third party.

(c) Tax and Legal Advice. Botts has had an opportunity to consult with his legal
counsel and tax and other advisors regarding the preparation of this Agreement
and the exercise of his Option Grants. Botts understands and acknowledges that
Andrews Kurth LLP has acted solely as legal counsel for the Company with respect
to the preparation of this Agreement and has not acted as legal counsel for
Botts.

(d) No Representations. Each Party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither Party has relied upon any
representations or statements made by the other Party hereto which are not
specifically set forth in this Agreement.

(e) Tax Obligation. Botts acknowledges and agrees that the Company has made no
representations to him concerning the taxable status of (i) the payments and
other Consideration made under this Agreement, (ii) his Option Grants or the
exercise of his Option Grants, or (iii) the grant to Botts of the title to the
Automobile. Botts acknowledges that he is solely responsible for tax liability,
if any, related to items (i) through (iii) above, and agrees to indemnify and
defend the Company in connection with any tax liability relating to items
(i) through (iii) above.

(f) Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

(i) they have read this Agreement;

 

7



--------------------------------------------------------------------------------

(ii) they have been represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

(iii) they understand the terms and consequences of this Agreement and of the
releases it contains; and

(iv) they are fully aware of the legal and binding effect of this Agreement.

(g) Governing Law. This Agreement is made and is performable in Texas and shall
be interpreted in all respects under the laws of the State of Texas (excluding
its choice of law rules) and jurisdiction and venue shall be solely in the
federal or state courts of Harris County, Texas.

(h) Entire Agreement. This Agreement, the Proprietary Information Agreement ,
the Indemnification Agreement and the other agreements referenced herein
represent the entire agreement and understanding between the Company and Botts
concerning Botts’ separation from the Company, and, except as set forth herein,
supersede and replace any and all prior agreements and understandings concerning
Botts’ relationship with the Company and Botts’ compensation by the Company.

(i) No Oral Modification. This Agreement may only be amended in writing signed
by Botts and the Company’s Chief Financial Officer.

(j) Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void and
cannot be modified to be enforceable, except to the general release language,
this Agreement shall continue in full force and effect without said provision.

(k) Arbitration. The Parties agree that any and all disputes arising out of the
terms of this Agreement, their interpretation, and any of the matters herein
released, shall be subject to binding arbitration in Austin, Texas before the
American Arbitration Association (“AAA”) , or by a judge to be mutually agreed
upon. Such arbitration shall comply with and be governed by the then current
Employment Arbitration Rules of the AAA. The Parties agree that the arbitrator
shall have the power to award any type of legal (but not equitable) relief that
would be available in a court of law. The Parties shall each bear their own
costs, expert fees, attorneys’ fees and other costs and fees incurred in
connection with the Arbitration, subject to an award of the arbitrator to the
prevailing Party of such costs and fees. Judgment on any award rendered by the
arbitrator in the arbitration may be entered in any court of competent
jurisdiction.

(l) Jurisdiction. With respect to any suit, action or other proceeding arising
from or relating to this Agreement other than those disputes resolved in
arbitration pursuant to Section 12(k) above, the Company and Botts hereby
irrevocably agree to the exclusive personal jurisdiction and venue of the United
States District Court for the Southern District of Texas, Houston Division (and
any Texas state court within Harris County, Texas). The parties hereby
irrevocably waive their respective rights to a trial by jury.

 

8



--------------------------------------------------------------------------------

(m) Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

THE PARTIES HAVE READ AND FULLY CONSIDERED THIS AGREEMENT AND THE GENERAL
RELEASE LANGUAGE HEREIN AND DESIRE TO ENTER INTO THIS AGREEMENT. BOTTS HAS BEEN
ADVISED THAT HE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS AGREEMENT AND SEVEN
(7) DAYS FROM THE DATE HE SIGNS THIS AGREEMENT TO REVOKE THIS AGREEMENT. ANY
SUCH REVOCATION MUST BE MADE IN WRITING TO THE COMPANY’S CHIEF FINANCIAL
OFFICER. BOTTS HAS ALSO BEEN ADVISED HEREIN TO CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT. HAVING ELECTED TO SIGN THIS AGREEMENT AND RECEIVE THE
CONSIDERATION DESCRIBED IN SECTION 6 ABOVE, BOTTS FREELY AND KNOWINGLY, AND
AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT INTENDING TO WAIVE, SETTLE,
AND RELEASE ALL CLAIMS BOTTS HAS OR MIGHT HAVE AGAINST THE COMPANY AND THOSE
PERSONS AND ENTITIES DESCRIBED IN SECTION 4 ABOVE AS OF THE DATE BOTTS SIGNS
THIS AGREEMENT.

[Signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Separation Agreement and
Release on the respective dates set forth below, to be effective as of the date
first set forth above.

 

    O. I. CORPORATION Dated: March 21, 2007   By:  

/s/ Bruce Lancaster

  Name:   Bruce Lancaster   Title:   Vice President and Chief Financial Officer
Dated: March 21, 2007  

/s/ William W. Botts

  William W. Botts



--------------------------------------------------------------------------------

EXHIBIT A

March 28, 2007

Mr. Bruce Lancaster

Vice President and Chief Financial Officer

O. I. Corporation

151 Graham Rd.

College Station, Texas 77842

Re: Separation Agreement and Release

Dear Bruce:

On March 21, 2007 I signed a Separation Agreement and Release (“Agreement”)
between O. I. Corporation (the “Company”) and me. I was advised by the Company,
in writing, to consult with an attorney or my choosing, prior to signing this
Agreement. I understand that I had up to seven days from the date I signed the
Agreement in which to revoke the Agreement.

I am signing this letter following the expiration of seven (7) days from the
date I signed the Agreement. I have at no time revoked my acceptance or signing
of that Agreement. I hereby reaffirm my acceptance of that Agreement. I further
state that I have not experienced any unlawful treatment while employed by the
Company.

Therefore, in accordance with the terms of the Agreement, I hereby request the
consideration described in Section 6 of the Agreement.

 

Very truly yours,

 



--------------------------------------------------------------------------------

EXHIBIT B

Employee Patent and Proprietary Information Agreement

 